Citation Nr: 1637284	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  07-26 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for gout, evaluated as 20 percent disabling prior to February 3, 2014, and as 60 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION
	
The Veteran had active military service from August 1979 to September 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied the Veteran's claim for a compensable disability rating for gout.  The Veteran perfected an appeal. 

The Veteran testified before a Veterans Law Judge (VLJ) at videoconference hearings in January 2010 and February 2012.  Transcripts of the hearings have been associated with the Veteran's claims file.  Unfortunately, the VLJ who conducted those hearings has since retired from the Board.  In August 2015, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a VLJ who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran.

In a May 2012 decision, the Board granted the Veteran an increased rating, to 20 percent, for his service-connected gout but denied the Veteran's claim for a rating higher than 20 percent.  In April 2013, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion for Remand (JMR) requesting that the United States Court of Appeals for Veterans Claims (Court) vacate the Board's decision, in relevant part, insofar as it denied the Veteran's claim for entitlement to a rating higher than 20 percent for gout.  That same month, the Court granted the JMR and remanded the case to the Board for compliance with its terms.  The Board subsequently remanded the case in January 2014, February 2015, and October 2015 for further evidentiary development and adjudication.

The RO, in a June 2014 rating decision, granted an increased rating of 60 percent for gout, effective from February 3, 2014.  As this rating is still less than the maximum benefit available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.  


FINDINGS OF FACT

1.  Prior to February 14, 2008, the Veteran's gout was manifested by one or two exacerbations a year in a well-established diagnosis; symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year were not shown.

2.  From February 14, 2008 to February 3, 2014, the Veteran's gout has been manifested by incapacitating exacerbations occurring 3 or more times a year.  

3.  After February 3, 2014, the Veteran's gout has not been totally incapacitating, and at no time apart from flare-ups or exacerbations has it been productive of limitation of motion.  


CONCLUSIONS OF LAW

1.  Prior to February 14, 2008, the criteria for a disability rating higher than 20 percent for service-connected gout were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5002, 5017 (2015).

2.  From February 14, 2008 to February 3, 2014, the criteria for a disability rating of 40 percent, but not higher, for service-connected gout have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, DCs 5002, 5017 (2015).  

3.  From February 3, 2014, the criteria for a disability rating in excess of 60 percent, for service-connected gout have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, DCs 5002, 5017 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, through August 2005, November 2005, and July 2008 notice letters, the RO notified the Veteran of the legal criteria governing his claim and the evidence needed to support his claim.  

Also, the Veteran was afforded VA examinations in August 2005, February 2008, January 2011, February 2014, May 2015, and February 2016 to determine the nature and severity of his gout.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the most recent examination to be adequate in order to evaluate the Veteran's service-connected gout as it includes interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his gout has worsened in severity since the February 2016 examination.  Rather, they argue that the evidence reveals that the Veteran's gout is more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). 

The Veteran was provided an opportunity to set forth his contentions during the January 2010 and February 2012 hearings before a VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2010 and February 2012 hearings, the VLJ noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected gout was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As above, the Board most recently remanded this case in October 2015 and the Board finds that the October 2015 remand instructions have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The Veteran's gout is currently rated under 38 C.F.R. § 4.71a, DC 5017, which directs VA to rate gout under the criteria for rheumatoid arthritis.  Under 38 C.F.R. § 4.71a, DC 5002, disability is assigned various ratings based on whether there is an active process or manifested by chronic residuals.  For an active process, a 100 percent rating is assigned for constitutional manifestations associated with active joint involvement, totally incapacitating.  A 60 percent rating is assigned where manifestations less than commensurate with criteria for a 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  

For chronic residuals, DC 5002 permits evaluation based on limitation of motion or ankylosis, favorable or unfavorable, of specific joints affected consistent with applicable diagnostic codes.  Where however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A Note to the Code provides that the rating for active process cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned.  However, unlike ratings for the fingers, the rating code does not provide ratings based on limitation of motion of individual toes.

III.  Factual Background

Relevant evidence of record consists of treatment records from private and VA treatment providers, as well as VA examinations conducted in August 2005, February 2008, January 2011, February 2014, May 2016, and February 2016. 

Records from the Veteran's ongoing treatment with VA providers document that he was treated for acute flares of gout in August 2004, November 2006, March 2007, August 2007, and August 2009.  He was further seen for emergency treatment of an acute gout flare in January 2012.   This is 6 occasions over a period of approximately 7 years.  

During the August 2005 VA examination, the Veteran reported experiencing gout for a long time in his elbows, feet, and toes.  He indicated that his right foot affects him more than the left foot.  His last gouty attack was approximately one year earlier and he received a shot and has been taking medication since that time.  Physical examination revealed no problems, pain, or tenderness with movement of the feet and the elbows.  The Veteran reported that he used to work as an engineer but had not been employed since 1990.  (This was a consequence of renal disease.)  The examiner diagnosed a history of gout with normal examination and in stable condition.  

During the February 2008 VA examination, the Veteran reported a history of gout for approximately ten years, noted to have "intermittent" flares of gout with remissions.  He was noted to have pain in the feet bilaterally, but the disorder was found not to affect the motion of any joint.  The Veteran reported that he experienced severe flare-ups of his gout every three to four months and caused him to take to his bed for up to a week each time.  However, physical examination found no flare of gout at the time. 

During the January 2011 VA examination, the Veteran complained of having acute flare-ups that migrated between his feet, ankles, elbows, and toes.  At that time, the Veteran reported experiencing approximately three flares of gout every month.  Physical examination revealed that motion of the Veteran's joints was not affected.  Radiological evaluation found mild degenerative changes in the Veteran's ankles bilaterally, as well as minimal degenerative change of the first metatarsal phalangeal joints bilaterally.  The examiner found the Veteran to have "mild to moderate" gout with no clinical findings at the time of examination. 

During the February 2014 VA examination, the examiner reviewed the claims file and noted that the Veteran had had a diagnosis of gout since 1983.  The Veteran reported that he developed gout in his right big toe in 1983 and has subsequently experienced gout in his left toe, ankles, elbows, and wrists.  Significantly, the Veteran reported that he experienced a flare-up two weeks earlier with pain in his right great toe and right elbow.  It was noted that the Veteran required continuous use of medication for his gout but that the Veteran did not experience weight loss or anemia due to his gout.  The examiner noted that the Veteran's gout affected his bilateral elbows, wrists, ankles, feet/toes.  The Veteran reported that he occasionally gets flare-ups of his gout in his ankles, wrists, and elbow.  His recurrent episodes mainly affected his big toes.  His most recent episode occurred two weeks earlier and affected his right big toe and right elbow.  It was noted that the Veteran did not have any limitation of joint movement or joint deformities attributable to his gout.  It was also noted that the Veteran's gout did not involve any other system.  The examiner noted that the Veteran experienced four or more incapacitating episodes due to his gout per year, the most recent occurring one week earlier.  The Veteran reported that he was unable to walk when his gout flared up in his foot.  Significantly, the examiner wrote that the Veteran did not have constitutional manifestations associated with active joint involvement which were totally incapacitating.  There were no scars or any other pertinent physical findings.  The Veteran regularly used a cane and/or a walker to assist with locomotion during flare-ups.  The examiner wrote that the Veteran's gout did not impact his ability to work but also wrote that there was evidence that pain could significantly limit functional ability during flare-ups.  According to the examiner, gout is a painful condition that impairs mobility when it affects the foot and ankle acutely.  The Veteran reported that he gets flare-ups of gout in his elbows, wrists, ankles, and feet.  However, the examiner noted that X-rays done previously were without any residual joint changes related to the Veteran's gout.  On examination, there was no loss of motion or painful motion of either the elbows, ankles, or wrists.  There was also no loss of motion of these joints with repetition.  

The Veteran was afforded four separate examinations in May 2015, three examinations specific to his ankles, elbows, and feet, and one arthritis examination pertaining to his gout more generally.  During the May 2015 VA arthritis examination, the examiner reviewed the claims file and noted the Veteran's history of gout since the 1980s.  The Veteran reported experiencing flare-ups of gout that occur three to four times per year lasting up to two weeks which affect his toes, ankles, and/or elbows.  It was noted that the Veteran required continuous use of medication for his gout but that the Veteran did not experience weight loss or anemia due to his gout.  The examiner noted that the Veteran's gout affected his bilateral elbows, wrists, ankles, and feet/toes.  It was noted that the Veteran experienced limitation of joint movement or joint deformities attributable to his gout, specifically the Veteran's elbows were limited to 70 degrees of extension during a flare-up.  There were no other joint deformities attributable to the Veteran's gout.  It was noted that the Veteran's gout did not involve any other system.  The examiner noted that the Veteran experienced four or more incapacitating episodes due to his gout per year, the most recent occurring in March 2015 and lasting for one week.  The Veteran reported that he was unable to bear any weight during flare-ups.  Significantly, the examiner wrote that the Veteran did not have constitutional manifestations associated with active joint involvement which were totally incapacitating.  The examiner also wrote that the Veteran's gout was not manifested by weight loss and anemia productive of severe impairment of health nor was his gout manifested by severely incapacitating exacerbations occurring four or more times a year or a less number over prolonged periods.  The Veteran's gout was not manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings.  There were no scars or any other pertinent physical findings.  The Veteran did not use a device to assist with locomotion.  The examiner wrote that the Veteran's gout impacted his ability to perform occupational tasks, specifically during flare-ups the Veteran must limit weight bearing activities of the affected joint.  

During the May 2015 ankle examination the examiner reviewed the claims file and noted that the Veteran experienced flare-ups of the ankles due to his gout resulting in decreased tolerance for all weight bearing on the affected ankle as well as painful motion.  There was no limitation of motion with flare-ups but there was functional impairment of the ankle joints, specifically, decreased tolerance for weight-bearing during flare-ups.  Range of motion testing was normal and there was no pain, tenderness, or crepitus on examination.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  The Veteran's ankles were not examined immediately after repetitive use over time but the examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  There was no pain, weakness, fatigability, or incoordination which significantly limited the Veteran's functional ability with repeated use over a period of time.  The Veteran's ankles were also not examined during a flare-up but the examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  Pain significantly limited the Veteran's functional ability with flare-up, specifically, decreased tolerance for weight-bearing activities during flare-ups.  There were no additional factors contributing to the disability of the ankles.

During the May 2015 elbow examination the examiner reviewed the claims file and noted that the Veteran experienced flare-ups of the elbows due to his gout resulting in decreased tolerance for all weight bearing (lifting/carrying) activities for the affected elbow as well as painful motion and limitation of extension.  Range of motion testing was normal and there was no pain, tenderness, or crepitus on examination.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  The Veteran's elbows were not examined immediately after repetitive use over time but the examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  There was no pain, weakness, fatigability, or incoordination which significantly limited the Veteran's functional ability with repeated use over a period of time.  The Veteran's elbows were also not examined during a flare-up but the examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  Pain significantly limited the Veteran's functional ability with flare-up.  There were no additional factors contributing to the disability of the elbows.

During the May 2015 foot examination the examiner reviewed the claims file and noted that the Veteran experienced flare-ups of the feet due to his gout resulting in decreased tolerance for all weight bearing of the affected foot as well as painful motion.  There was no limitation of motion with flare-ups.  There were no additional factors contributing to the disability of the feet.

The Veteran was again afforded four separate examinations in February 2016, three examinations specific to his ankles, elbows, and feet, and one arthritis examination pertaining to his gout more generally.  During the February VA arthritis examination, the examiner reviewed the claims file and noted the Veteran's history of gout.  The Veteran reported experiencing flare-ups of gout that occur two to three times per month affecting his feels, great toes, elbows, and ankles.  The flare-ups alternate sites.  If the flare-ups get really bad, he will have to go to the emergency room for steroid injections.  During flare-ups of the feet and ankles, mobility is impaired and extremely painful.  It was noted that the Veteran required continuous use of medication for his gout but that the Veteran did not experience weight loss or anemia due to his gout.  The examiner noted that the Veteran's gout affected his bilateral elbows, wrists, ankles, and feet/toes.  It was noted that the Veteran did not experience any limitation of joint movement or joint deformities due to his gout.  It was noted that the Veteran's gout did not involve any other system.  The examiner noted that the Veteran experienced four or more non-incapacitating episodes due to his gout per year, the most recent occurring in January 2016 and lasting for one week.  This episode was described as swelling and pain in the left heel.  The Veteran also experienced four or more incapacitating episodes due to his gout per year, the most recent occurring in November 2015 and lasting for one week.  This episode was described as pain in the left great toe that was so bad that he sought medical treatment for the pain and his ambulation was affected.  Significantly, the examiner wrote that the Veteran did not have constitutional manifestations associated with active joint involvement which were totally incapacitating.  The examiner also wrote that the Veteran's gout was not manifested by weight loss and anemia productive of severe impairment of health nor was his gout manifested by severely incapacitating exacerbations occurring four or more times a year or a less number over prolonged periods.  The Veteran's gout was not manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings.  There were no scars or any other pertinent physical findings.  The Veteran did not use a device to assist with locomotion.  The examiner wrote that the Veteran's gout impacted his ability to perform occupational tasks, specifically during flare-ups the Veteran must limit weight bearing activities of the affected joint and was in extreme pain, requiring additional medication, injections and narcotics that affect mobility, concentration, and mental alertness.

During the February 2016 ankle examination the examiner reviewed the claims file and noted that the Veteran experienced flare-ups of the ankles due to his gout resulting in pain and swelling as well as sensitivity to touch and extreme warmth/heat.  The Veteran reported that he can hardly move his ankle during flare-ups.  There was no functional loss or functional impairment of the ankles.  Range of motion testing was normal and there was no pain, tenderness, or crepitus on examination.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  The Veteran's ankles were not examined immediately after repetitive use over time but the examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  There was no pain, weakness, fatigability, or incoordination which significantly limited the Veteran's functional ability with repeated use over a period of time.  The Veteran's ankles were also not examined during a flare-up but the examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  There was no pain, weakness, fatigability, or incoordination which significantly limited the Veteran's functional ability with repeated use over a period of time.  There were no additional factors contributing to the disability of the ankles.

During the February 2016 elbow examination the examiner reviewed the claims file and noted that the Veteran experienced flare-ups of the elbows due to his gout resulting in pain and swelling as well as sensitivity to touch and extreme warmth/heat.  He stated that he can hardly move his arm during a flare-up.  The Veteran's functional loss during flare-ups was described as an inability to use his left upper extremity.  Range of motion testing was normal and there was no pain, tenderness, or crepitus on examination.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  The Veteran's elbows were not examined immediately after repetitive use over time but the examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  There was no pain, weakness, fatigability, or incoordination which significantly limited the Veteran's functional ability with repeated use over a period of time.  The Veteran's elbows were also not examined during a flare-up but the examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  For the right elbow, there was no pain, weakness, fatigability, or incoordination which significantly limited the Veteran's functional ability with repeated use over a period of time.  For the left elbow, there was pain and lack of endurance which significantly limited the Veteran's functional ability during a flare-up.  There were no additional factors contributing to the disability of the elbows.

During the February 2016 foot examination the examiner reviewed the claims file and noted that the Veteran experienced flare-ups of the feet due to his gout resulting in pain and swelling as well as sensitivity to touch and extreme warmth/heat.  The Veteran stated that he can hardly move during a flare-up with very limited ambulation as he must "hobble."  There were no additional factors contributing to the disability of the feet.

During a January 2010 Board hearing, the Veteran testified that he had experienced a gout attack three weeks earlier and experienced such attacks, on average, twelve times per year, one lasting six weeks.  The Veteran reported that such attacks involved his feet, hands, elbows, and ankles and made it so he could not function.  During the February 2012 Board hearing, the Veteran testified that he had experienced two incapacitating gout attacks in the past two months.

IV.  Schedular Analysis

As for the period of time prior to February 14, 2008, the Board finds that a disability rating higher than 20 percent is not warranted.  Significantly, the Board notes that the evidence fails to show that the disorder caused definite impairment of health or incapacitating exacerbations occurring three or more times per year prior to February 14, 2008.  As above, during the August 2005 VA examination the Veteran reported that his last gout attack was approximately one year earlier.  Also, VA treatment records only show flares of gout in August 2004, November 2006, March 2007, and August 2007.  This is less than three times per year which would warrant a 40 percent rating under DC 5002.  Thus, without further evidence of incapacitating exacerbations of gout occurring three or more times per year, the Board finds that a higher rating is not warranted prior to February 14, 2008.  

As for the period of time beginning February 14, 2008, on those occasions when a medical professional described the Veteran's condition generally, it was in terms of being mild or moderate.  Never was weight loss or anemia found, or constitutional manifestations associated with active joint involvement which were totally incapacitating.  Plainly, a 100 percent schedular evaluation is not warranted at any point in this appeal period.  Accordingly, the question becomes the appropriate rating prior to February 2014.  

Notably, medical examiners have not characterized the Veteran's impairment as definite.  Therefore, attention must be turned to the number and character of exacerbations.  Since the February 2008 examination, the Veteran has reported varying frequency of gout flare-ups.  In February 2008, the Veteran's recollection was somewhat imprecise, as he reported either 3 flare-ups or 4 flare-ups occurring over the course of a year.  Each of these would reportedly require a week in bed.  In 2011, the Veteran reported 3 flare-ups per month, yet no obvious impairment from such frequency was evident at the January 2011 examination where joint motion was described as not affected, and the examiner characterized the condition as only mild to moderate.  Subsequent histories recorded on examination have been somewhat more consistent, although again  imprecise.  There are reports of 3 to 4 flare-ups per year, or 4 or more incapacitating episodes per year.  The February 2016 examination report documents a narrative of flare-ups that occur 2 or 3 times per month.  Notable from the 2014 examination report is that it was conducted within weeks of an exacerbation, but at the time of the examination, there was no limitation of motion of an affected joint attributable to the gout.  This report, and those subsequent to it reveal that it is during a flare-up that the condition seems to produce its impairment.  Outside of those occasions, limitation of motion or ankylosis is not seen as to warrant an evaluation of the disability based on limitation of motion.  

As to the character of the flare-ups or exacerbations, when they have been described, as in the examination reports from 2015 and 2016, they were not considered to be severely incapacitating.  As the description of the impairment during an exacerbation prior to February 2014 do not appear appreciably different from those describe thereafter, it is reasonable to conclude they were not severely incapacitating, as to preclude an award of a 60 percent evaluation.  Nevertheless, the frequency of incapacitating exacerbations appears sufficient to satisfy the criteria for a 40 percent evaluation.  Accordingly, to this extent the appeal is granted.  


V.  Extraschedular Analysis

The Board has considered whether referral for an extraschedular rating is warranted for the gout disability for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the gout disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board finds that the Veteran's gout disability has manifested by incapacitating exacerbations of varying intensity which is what the rating schedule contemplates.  It likewise accounts for worsening symptoms, and chronic residuals, not yet seen in this case.  Therefore, the Board finds that the record does not reflect that the gout disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The Veteran is service connected for focal glomerulosclerosis with nephrotic syndrome, hypertension, renal failure, enlarged heart, congestive heart failure, and coronary artery disease; major depression with insomnia; gout; lumbosacral strain with spina bifida; seizures; status post repair of perforated bowel with abdominal abscess and temporary colostomy; radiculopathy of the lower extremities; glaucoma; headaches; and impotence.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In the absence of exceptional factors associated with the service-connected gout disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues. 
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a May 2000 rating decision granted a TDIU effective December 31, 1998, prior to the July 2005 claim for an increased rating for gout on appeal.  Therefore, entitlement to a TDIU is not before the Board on appeal.


ORDER

A disability rating higher than 20 percent for gout prior to February 14, 2008 is denied.  

A disability rating of 40 percent, and no higher, for gout beginning February 14, 2008 to February 3, 2014 is granted.  

A disability rating in excess of 60 percent for gout after February 3, 2014 is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


